Filed pursuant to Rule 424(b)(3) under the Securities Act of 1933 in connection with Registration Statement No. 333-199005 PROSPECTUS SUPPLEMENT NO. 13 (TO PROSPECTUS DATED NOVEMBER 12, 2014) MABVAX THERAPEUTICS HOLDINGS, INC. 1,615,070 Shares of Common Stock This Prospectus Supplement No.13 supplements and amends the prospectus dated November12, 2014 relating to the resale of up to 1,615,070 shares of our common stock issuable upon conversion of shares of our Series A-1 Preferred Stock, including shares of our common stock issuable as a result of accrued and unpaid dividends on shares of our Series A-1 Preferred Stock through October6, 2014. This prospectus supplement should be read in conjunction with the prospectus dated November12, 2014, which is to be delivered with this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements to it. We will not receive any proceeds from the resale of the shares of common stock issuable upon conversion of shares of our Series A-1 Preferred Stock. On August 12, 2015, we filed the Amendment No. 1 to Quarterly Report on Form 10-Q/A with the Securities and Exchange Commission, which, without exhibits, is attached hereto. Investing in our common stock involves risks. See “Risk Factors” beginning on page 7 of the prospectus, as may be updated from time to time by our quarterly and annual reports filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates are truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 17, 2015. INDEX TO FILINGS Annex Quarterly Report on Form 10-Q/A filed with the Securities and Exchange Commission on August 12, 2015 A UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. COMMISSION FILE NUMBER: 0-31265 MABVAX THERAPEUTICS HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 93-0987903 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 11588 Sorrento Valley Road, Suite 20, San Diego, CA 92121 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES INCLUDING ZIP CODE) (858) 259-9405 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of common stock outstanding as of August 3, 2015 was 25,891,075. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A, or this Amendment, to MabVax Therapeutics Holdings, Inc.’s Quarterly Report on Form 10-Q, or the Initial Form 10-Q, for the quarter ended June 30, 2015, originally filed with the Securities and Exchange Commission on August 10, 2015, is being filed for the purposes of filing Exhibits 10.1 through 10.11 and adding Exhibit 99.1 to provide an updated list of the Company's granted and pending patents and applications. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, this Amendment contains new certifications by our principal executive officer and principal financial officers, which are filed herewith. This Amendment does not reflect events occurring after the filing of the Initial Form 10-Q or modify or update the disclosures contained in the Initial Form 10-Q in any way other than as discussed above. PART II – OTHER INFORMATION ITEM 6 - EXHIBITS Exhibit No. Description Non-Employee Director Compensation Policy Standard Industrial Net Lease, dated as of May23, 2008, by and between MabVax Therapeutics, Inc. and Sorrento Square First Amendment to that Standard Industrial Net Lease, dated May 6, 2010, by and between MabVax Therapeutics, Inc. and Sorrento Square Second Amendment to that Standard Industrial Net Lease, dated August 1, 2012, by and between the Company and Sorrento Square Employment Agreement, dated July21, 2014, by and between MabVax Therapeutics, Inc. and Paul Maffuid, Ph.D. Development and Manufacturing Services Agreement, dated April 15, 2014, by and between MabVax Therapeutics, Inc. and Gallus BioPharmaceuticals NJ, LLC Exclusive License Agreement for “Polyvalent Conjugate Vaccines for Cancer” (SK#14491), dated as of June30, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research Research and License Agreement, dated as of April7, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research Exclusive License to Unimolecular Antibodies, dated October 13, 2011, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research Option Agreement, dated August 29, 2014, by and between MabVax Therapeutics, Inc. and Juno Therapeutics, Inc. SBIR Contract from National Cancer Institute Certification of Principal Executive Officer required by Section302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer required by Section302 of the Sarbanes-Oxley Act of 2002 32 Certificationpursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 99.1 MabVax Therapeutics, Inc. Granted and Pending Patents and Applications SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 12, 2015 MABVAX THERAPEUTICS HOLDINGS, INC. By: /s/ J. David Hansen J. David Hansen President and Chief Executive Officer (Principal Executive Officer authorized to sign on behalf of the registrant) By: /s/ Gregory P. Hanson Gregory P. Hanson Chief Financial Officer (Principal Financial and Accounting Officer authorized to sign on behalf of the registrant)
